965 So.2d 860 (2007)
Clyde Lovette HARRIS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3549.
District Court of Appeal of Florida, Fourth District.
October 10, 2007.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006).
SHAHOOD, C.J., FARMER and TAYLOR, JJ., concur.